            Case 1:20-cv-00849-CKK Document 23 Filed 04/02/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                    CIVIL DIVISION

EDWARD BANKS, et al.,                         :
                                              :
                       Plaintiff,             :       Civil Action No.: 20-00849 (CKK)
                                              :
       v.                                     :
                                              :
QUINCY BOOTH, et al.,                         :
                                              :
                       Defendants.            :

          MOTION OF THE FRATERNAL ORDER OF POLICE FOR
      THE DISTRICT OF COLUMBIA DEPARTMENT OF CORRECTIONS
  LABOR COMMITTEE FOR LEAVE TO SUBMIT AN AMICUS CURIAE BRIEF IN
SUPPORT OF PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER

       The Fraternal Order of Police for the District of Columbia Department of Corrections

Labor Committee (FOP/DOC), through its attorneys with HANNON LAW GROUP, LLP,

respectfully presents this motion for leave to file a brief as amicus curiae in support of the

position of Plaintiffs. Counsel for Plaintiffs consent to the relief sought in this motion. Counsel

for Defendants oppose this motion.

                                        INTRODUCTION

       Local Civil Rule 7 (o)(1) provides that a party seeking to file a brief as amicus curiae

may do so upon leave of court. LCvR 7 (o)(2) provides:

       A motion for leave to file an amicus brief shall concisely state the nature of the movant's
       interest; identify the party or parties supported, if any; and set forth the reasons why an
       amicus brief is desirable, why the movant’s position is not adequately represented by a
       party, and why the matters asserted are relevant to the disposition of the case. The motion
       shall state the position of each party as to the filing of such a brief and be accompanied
       by a proposed order. The motion shall be filed in a timely manner such that it does not
       unduly delay the Court’s ability to rule on any pending matter. Any party may file an
       opposition to a motion for leave to file an amicus brief, concisely stating the reasons for
       such opposition, within 14 days after service of the motion or as ordered by the Court.
       There shall be no further briefing unless otherwise ordered by the Court.



                                                  1
          Case 1:20-cv-00849-CKK Document 23 Filed 04/02/20 Page 2 of 4



                                           ARGUMENT

        District courts have discretion whether to grant leave to file an amicus brief. Jin v.

Ministry of State Sec., 557 F. Supp. 2d 131, 136 (D.D.C. 2008); see also Stuart v. Huff, 706 F.3d

345, 355 (4th Cir. 2013). There is no Federal Rule of Civil Procedure that applies to motions for

leave to appear as amicus curiae in district court. Therefore, district courts often look for

guidance to Federal Rule of Appellate Procedure 29, which applies to amicus briefs in federal

appellate cases. See, e.g., Am. Humanist Ass’n v. Md.-Nat’l Capital Park & Planning Comm’n,

147 F. Supp. 3d 373, 389 (D. Md. 2015). Rule 29 provides that prospective amici must file

along with the proposed brief, a motion that states “the movant’s interest” and “the reason why

an amicus brief is desirable and why the matters asserted are relevant to the disposition of the

case.” Fed. R. App. Proc. 29(a)(3). Our Local Civil Rule 7 (o)(2) requires this information plus

more.

        A.     The Nature of the Interest of the FOP/DOC

        The FOP/DOC consists of over 900 members who work at the D.C. Jail. The majority

work in positions in Housing Units requiring them to interact with inmates throughout the shift.

Others work in locations which require them to have contact with inmates as well as other staff

at the Jail. The members’ interest is the same as that of the inmates whom they guard and

protect: to be free of infection from the COVID-19 virus already rampant at the D.C. Jail. Two

of our members have tested positive for COVID-19, as well as the wife of one of them. The

members still working at the Jail are not tested. As the expert for the Plaintiffs opines, the

likelihood is very high that a very large percentage of our members are now infected with

COVID-19.




                                                  2
            Case 1:20-cv-00849-CKK Document 23 Filed 04/02/20 Page 3 of 4



         The interest of the FOP/DOC includes a right to be heard. As is detailed in the amicus

brief lodged herewith, the leadership of the DOC has failed to communicate with the FOP/DOC

regarding the crisis at the D.C. Jail. In addition, the leadership fails to employ recognized

standards for providing for the protection of the health and safety of our members and their

families.

         In short, the members of the FOP/DOC believe that their lives are at risk if Plaintiffs do

not succeed in portraying to the Court the truth of the inferno in which they work.

         B.     An Amicus Brief from the FOP/DOC is Desirable.

         The Court’s ruling on Plaintiffs’ request for a temporary restraining order turns on the

facts of what is occurring on a daily basis at the D.C. Jail. The FOP/DOC Labor Committee has

reviewed the factual allegations and declarations filed by the DOC in this case. The members of

the Committee know from personal knowledge, and from the personal knowledge of their

members in the Jail, that the information being provided to the Court is false in many respects,

misleading and incomplete. In addition, during this crisis the leadership of the DOC is not

coming into the D.C. Jail. Their representations of what is happening in the Housing Units, in

inmates’ cells, in the quarantine units, in the transportation units, in the halls of the Jail are not

based on personal knowledge. What FOP/DOC is able to present to the Court is even superior to

that found so far by Plaintiffs’ counsel, who are themselves severely hampered in finding the

truth.

         C.     The Interests of the FOP/DOC are not Adequately Represented.

         The DOC defendants will not represent our interests. The inmate Plaintiffs, even with

compulsory process, cannot adequately learn the facts, know where to look for them, or in some

cases know what they mean. On the other hand, Plaintiffs’ counsel complement the knowledge



                                                    3
          Case 1:20-cv-00849-CKK Document 23 Filed 04/02/20 Page 4 of 4



of the FOP/DOC Labor Committee, as counsel are in the unique position as legal representatives

for incarcerated citizens. Their understanding of their clients’ lives in the D.C. Jail will be

complemented by the knowledge of their clients’ custodians.

       D.      Why the Matters to be Asserted by FOP/DOC are Relevant.

       The matters that FOP/DOC intends to assert consist, in part, of the following: (1) the

facts regarding the failure of DOC to provide COVID-19 protections to inmates and staff; (2) the

facts which contradict almost every averment in the Declarations of Beth Jordan, M.D., and

Warden Lennard Johnson; (3) the departures of DOC from both CDC Guidance and their own

protocol for protection of inmates and staff from COVID-19; and (4) how the DOC leadership

and the Mayor of the District of Columbia have attempted to cover-up the disaster of the D.C.

Jail COVID-19 crisis.

                                          CONCLUSION

       For the foregoing reasons, the FOP/DOC respectfully requests that the Court grant leave

for the filing of a brief amicus curiae, attached hereto as Exhibit A, in support of Plaintiffs’

Motion for a Temporary Restraining Order.

Dated: April 2, 2020                                   Respectfully submitted,

                                                       HANNON LAW GROUP, LLP

                                                               /s/ J. Michael Hannon
                                                       J. Michael Hannon, D.C. Bar #352526
                                                       HANNON LAW GROUP, LLP
                                                       333 8th Street, N.E.
                                                       Washington, D.C. 20002
                                                       Tel: (202) 232-1907
                                                        Fax: (202) 232-3704
                                                       jhannon@hannonlawgroup.com

                                                       Attorneys for Plaintiff




                                                  4
